Exhibit 10.1
EXECUTION COPY
REPURCHASE, REPAYMENT AND SUPPORT AGREEMENT
          This REPURCHASE, REPAYMENT AND SUPPORT AGREEMENT (this “Agreement”),
is dated as of December 8, 2009, by and between The Talbots, Inc., a Delaware
corporation (the “Company”), BPW Acquisition Corp., a Delaware corporation
(“BPW”), Aeon (U.S.A.), Inc., a Delaware corporation (“A (USA)”), and Aeon Co.,
Ltd., a corporation organized and existing under the laws of Japan (“A”, and,
together with A (USA), “Stockholder”). Capitalized terms used but not otherwise
defined herein shall have the meanings ascribed thereto in the Merger Agreement
(as defined below).
W I T N E S S E T H
          WHEREAS, concurrently with the execution of this Agreement, BPW, the
Company, and Tailor Acquisition Inc., a Delaware corporation and a wholly-owned
subsidiary of the Company (“ Merger Sub ”), are entering into an Agreement and
Plan of Merger, dated as of the date hereof (as amended, supplemented, restated
or otherwise modified from time to time, the “Merger Agreement ”) pursuant to
which, among other things, Merger Sub will merge with and into BPW (the “ Merger
”) and, subject to certain exceptions specified therein, each outstanding share
of the common stock, par value $0.0001 per share, of BPW will be converted into
the right to receive the merger consideration specified therein;
          WHEREAS, as of the date hereof, Stockholder is the record and
beneficial owner, in the aggregate, of 29,921,829 shares of common stock, par
value $0.01 per share, of the Company (the “Common Stock”) (including any shares
of Common Stock acquired by Stockholder after the execution of this Agreement,
the “Owned Shares”);
          WHEREAS, as of the date hereof, A or A (USA), as applicable, is lender
to the Company under each of the A Financing Agreements (as defined below); and
          WHEREAS, as a condition and inducement to the Company and BPW entering
into the Merger Agreement, each of the Company and BPW has required that
Stockholder agree, and Stockholder has agreed, to enter into this Agreement and
(i) abide by the covenants and obligations with respect to the Owned Shares and
A Financing Agreements set forth herein; (ii) sell to the Company the Owned
Shares on the terms and conditions set forth herein; and (iii) take the other
actions described in this Agreement, including with respect to the Debt
Repayment (as defined below), on the terms and conditions set forth herein.
          NOW, THEREFORE, in consideration of the premises and for other good
and valuable consideration given to each party hereto, including the cash being
provided by BPW as a result of the Merger, the receipt and sufficiency of which
is hereby acknowledged, the parties agree as follows:
     1. Written Consent. Simultaneously herewith, Stockholder has executed a
written consent voting all of its Owned Shares to approve the Merger Agreement
and all transactions contemplated thereby, including the issuance of Common
Stock by the Company to BPW Stockholders thereunder (such written consent,
attached hereto as Exhibit A, the “Written

 



--------------------------------------------------------------------------------



 



Consent”). Stockholder represents and warrants that the Written Consent is valid
and binding, and Stockholder shall not amend, revoke or withdraw the Written
Consent in any respect.
     2. Stock Repurchase.
          2.1 Pursuant to the terms of this Agreement, Stockholder shall sell,
convey, assign and transfer to the Company, and the Company shall purchase and
acquire from Stockholder (the “Stock Repurchase”), all of the Owned Shares for
an aggregate of one (1) million warrants to purchase shares of Common Stock of
the Company on terms and conditions substantially the same as set forth in the
Warrant Exchange Term Sheet attached as Exhibit G to the Merger Agreement;
provided, that the exercise price of such warrants shall be the closing price of
the Common Stock on the Closing Date (or, if not available on such date, the
closing price on the Business Day immediately preceding the Closing Date) (the
“Owned Shares Purchase Price”).
          2.2 The closing of the Stock Repurchase (the “Owned Shares Closing”)
shall take place substantially contemporaneously with (and in no event later
than immediately following) the Closing, at the offices of Wachtell, Lipton,
Rosen & Katz. At the Owned Shares Closing, (a) the Company shall deliver to
Stockholder the Owned Shares Purchase Price, and (b) Stockholder shall deliver
or cause to be delivered to the Company certificates representing the Owned
Shares, free and clear of any Encumbrances, duly endorsed in blank or
accompanied by stock powers duly endorsed in blank in proper form for transfer,
with appropriate transfer stamps, if any, affixed.
     3. Debt Related Matters.
          3.1 Each of (i) A, as lender under the Loan Facility Agreement, dated
as of February 25, 2009 (as amended, supplemented or otherwise modified from
time to time, the “$200M Term Loan Agreement”), between the Company and A,
(ii) A (USA), as lender under the Term Loan Agreement, dated as of July 15, 2008
(as amended on March 12, 2009, and as otherwise amended, supplemented or
otherwise modified from time to time, the “$50M Term Loan Agreement”), between
the Company and A (USA) and (iii) A, as lender under the Secured Revolving Loan
Agreement, dated as of April 10, 2009 (as amended, supplemented or otherwise
modified from time to time, the “$150M Revolving Credit Agreement”, and together
with the $200M Term Loan Agreement and the $50M Term Loan Agreement, the “A
Financing Agreements”) hereby acknowledges and agrees, solely in its capacity as
a lender under the A Financing Agreement to which it is a party, that:
          (a) it hereby waives any breach, violation, default or right of
termination, modification, cancellation, foreclosure, imposition of a lien,
prepayment or acceleration under any term of the applicable A Financing
Agreements arising from or in connection with the entry by the Company into the
Merger Agreement or any of Ancillary Agreements, and the consummation by the
Company of the transactions contemplated thereby;
          (b) it hereby waives any action or other requirement provided for in
the applicable A Financing Agreement which otherwise would constitute a
condition precedent to

-2-



--------------------------------------------------------------------------------



 



the Merger, including without limitation any requirement to deliver any notice,
document, certificate or opinion; and
          (c) other than any Permitted Refinancing (as defined below), during
the term of this Agreement, it shall not assign, sell, transfer, tender, pledge,
hypothecate, or grant, create or suffer an Encumbrance in or upon, or otherwise
dispose of (including by testamentary or intestate succession or otherwise by
operation of law) or convey any participation in any right, title or interest in
or to the applicable A Financing Agreement, including any amounts funded by or
payable to it under the applicable A Financing Agreement, any guarantees in
respect of the foregoing or any proceeds of the foregoing.
          3.2 Subject to the terms and conditions provided therein, Stockholder
acknowledges that between the date of this agreement and the Closing, the
Company may make borrowings under the $150M Revolving Credit Agreement and shall
use any such borrowings for, among any other purpose permitted by the $150M
Revolving Credit Agreement, any payments of principal, interest or other amounts
due with respect to any of the Third Party Credit Facilities (as defined below)
during such period. The Company agrees to use the amounts available to it under
the $150M Revolving Credit Agreement and other available cash to make all such
required payments.
          3.3 The parties hereto agree and acknowledge that (i) the Support
Letter (Financial), dated as of April 9, 2009, from A to the Company, (ii) the
Letter of Support, dated as of April 9, 2009, from A to the Company (together
with the document described in clause (i), as amended, replaced, supplemented or
otherwise modified from time to time, the “Support Letters”), (iii) the
Guaranty, dated as of February 6, 2009, made by A in favor of Mizuho Corporate
Bank Ltd. with respect to a Revolving Credit Agreement dated as of December 29,
2008, (iv) the Guaranty, dated as of February 27, 2009, made by A in favor of
Mizuho Corporate Bank Ltd. with respect to a Revolving Credit dated as of
January 28, 2004, (v) the Guaranty, dated as of February 27, 2009, made by A in
favor of Sumitomo Mitsui Banking Corporation with respect to a Revolving Credit
Agreement dated as of January 25, 1994, (vi) the Guaranty, dated as of
February 27, 2009, made by A in favor of Sumitomo Mitsui Banking Corporation
with respect to a Revolving Credit Agreement dated as of December 30, 2008,
(vii) the Guaranty, dated as of February 20, 2009, made by A in favor of The
Norinchukin Bank with respect to a Revolving Credit Agreement dated as of
January 25, 1994, (viii) the Guaranty, dated as of February 20, 2009, made by A
in favor of The Norinchukin Bank with respect to a Revolving Credit Agreement
dated as of January 2, 2009, (ix) the Guaranty, dated as of February 26, 2009,
made by A in favor of The Bank of Tokyo-Mitsubishi UFJ, Ltd. with respect to a
Revolving Credit Agreement dated as of February 26, 2009 and (x) the Guaranty,
dated as of February 26, 2009, made by A in favor of The Bank of
Tokyo-Mitsubishi UFJ, Ltd. with respect to a Credit Agreement dated as of
March 28, 2007 (the letters and guaranties described in clauses (i) through (x),
collectively, the “Support Agreements” and the credit facilities described in
clauses (iii) through (x), together with (A) the Revolving Loan Credit
Agreement, dated April 17, 2003, between the Company and Mizuho Bank and (B) the
Short Term Loan Agreement, dated April 17, 2009, between the Company and
Norinchukin Bank, which are currently outstanding and under which the Company is
indebted, collectively, the “Third Party Credit Facilities”) are in full force
and effect and shall remain in full force and effect until the earlier to occur
of (1) their expiration in accordance with their terms and (2) the Repayment
Closing (as

-3-



--------------------------------------------------------------------------------



 



defined below) provided, however, that the parties hereto agree that A and the
Company may refinance, replace, or retire the Company’s obligations under $150M
Revolving Credit Agreement, the Support Letters, and any other A Financing
Agreement or Third Party Credit Facility (the “Permitted Refinancing”). A agrees
to fulfill all of its commitments and obligations under the Support Agreements
prior to the Repayment Closing.
          3.4 The parties hereto agree that, except as otherwise permitted by
this Agreement, the Support Letters shall terminate and be of no further effect
upon (but not prior to) the Repayment Closing.
          3.5 (a) Immediately prior to the Owned Shares Closing, the Company
shall (i) repay in full all then outstanding amounts owed by the Company to A or
A (USA), as applicable, under the $200M Term Loan Agreement, the $50M Term Loan
Agreement, the $150M Revolving Credit Agreement and, if applicable, the Support
Letters, and any agreement refinancing the foregoing (collectively, the “Debt
Repayment”), in the aggregate, in immediately available funds to an account
specified by Stockholder in writing; provided that A and A (USA), as applicable,
shall, simultaneously with and conditioned solely upon payment of such Debt
Repayment, provide the Company with a customary (in form and substance) Payoff
Letter with respect to each A Financing Agreement and any amount then
outstanding under any Support Agreement (collectively, the “Payoff Letters”),
and such other certificates or instruments as the Company may reasonably request
or as may be otherwise necessary or desirable to evidence the Debt Repayment,
(ii) repay in full all then outstanding amounts owed by the Company to each
applicable lender under each of the Third Party Credit Facilities (and either
cause the termination or replacement of any letter of credit outstanding
thereunder or enter into mutually acceptable provisions with respect to each
such letter of credit (such as, by way of example, the Company providing cash
collateralization or an acceptable backup letter of credit or other credit
enhancement to such lender, in each case on terms and conditions acceptable to
such lender and the Company) and (iii) terminate each commitment (if any) to
extend credit provided for under any of the foregoing agreements (each of the
foregoing repayments and terminations in this Section 3.5(a), collectively,
“Repayment in Full”).
          (b) In furtherance and not in limitation of the foregoing, upon
consummation of the Repayment in Full, all liens, security interests and any
other similar interests, of any kind, nature, or description, whenever and
however arising, which A or A (USA), as applicable, may then have in any of the
assets and property, real or personal, tangible or intangible, of the Company or
any of its Subsidiaries, including Encumbrances created by, arising under, or
granted to A or A (USA) pursuant to any security agreement, shall terminate and
be satisfied and released. Stockholder hereby agrees that upon Repayment in
Full, the Company and its Representatives shall be authorized to file and/or
record such Uniform Commercial Code termination statements, releases of
mortgages and other release, satisfaction or discharge documents as the Company
may reasonably determine to be necessary or advisable to give effect to or
evidence such satisfaction and release, and Stockholder shall, where applicable,
deliver, execute and/or endorse, such releases, satisfactions, discharges,
terminations and other documents and instruments evidencing or effecting such
satisfaction and release as may be reasonably requested from time to time by the
Company.
          (c) The closing of the Repayment in Full (the “Repayment Closing”)
shall take place immediately prior to the Owned Shares Closing, at the offices
of Wachtell, Lipton, Rosen & Katz.

-4-



--------------------------------------------------------------------------------



 



     4. Representations and Warranties. A (USA) and A, jointly and severally,
hereby represent and warrant to each of BPW and the Company as follows:
          4.1 Title. A (USA) has good and valid title to the Owned Shares, free
and clear of any Encumbrance, and upon the Owned Shares Closing, A (USA) will
deliver good and valid title to the Owned Shares, free and clear of any
Encumbrance. A or A (USA), as applicable, is the lawful owner (and will maintain
at all times up to immediately prior to the Repayment Closing lawful ownership),
beneficially and of record, of the loans under each of the A Financing
Agreements and all other rights, title or interest in or to each of the A
Financing Agreements, including any amounts funded by or payable to it under
such A Financing Agreements, any guarantees in respect of the foregoing or any
proceeds of the foregoing. Such loans and other rights, title and interests are
(and, immediately prior to the Repayment Closing, will be) free and clear of all
Encumbrances and are not (and will not be) subject to any right of setoff or
recoupment, defense or counterclaim, or any adverse claim or right.
          4.2 Power; Due Authorization; Binding Agreement. Each of A (USA) and A
is a corporation duly organized, validly existing and in good standing under the
laws of the State of Delaware and Japan, respectively. Each of A (USA) and A has
full corporate power and authority to execute and deliver this Agreement, to
perform its obligations under this Agreement, and to consummate the transactions
contemplated by this Agreement. The execution and delivery of this Agreement and
the consummation by each of A (USA) and A of the transactions contemplated by
this Agreement have been duly and validly authorized by all necessary corporate
action on the part of A (USA) and A, respectively. This Agreement has been duly
and validly executed and delivered by each of A (USA) and A and assuming due
execution by the other parties hereto constitutes a valid and binding obligation
of each of A (USA) and A, enforceable against each of A (USA) and A in
accordance with its terms, except as such enforceability may be limited by
bankruptcy, insolvency, reorganization, moratorium and other similar laws
affecting the rights of creditors generally, or by principles governing the
availability of equitable remedies.
          4.3 Ownership of Shares. The Owned Shares are owned beneficially by
Stockholder, free and clear of any Encumbrances, and include all of the shares
of Common Stock owned beneficially by Stockholder. As of the date of this
Agreement, Stockholder has, and will maintain at all times up to immediately
prior to the Owned Shares Closing, sole voting and dispositive power with
respect to the Owned Shares and will be entitled to dispose of the Owned Shares.
          4.4 No Consents. The execution and delivery of this Agreement by each
of A (USA) and A does not, and the performance of the terms of this Agreement by
each of A (USA) and A will not, require either A (USA) or A to obtain any
consent, approval, order, permit, license or authorization (collectively,
“Consents”) under any law or any contract to which either A (USA) or A is a
party or by which any of the assets or properties of either A (USA) or A is
bound or make or file any requisite registration, qualification, declaration or
other statement, including the pre-merger notification requirements of the HSR
Act (collectively, “Filings”), with

-5-



--------------------------------------------------------------------------------



 



any federal, state, local or foreign government or any court of competent
jurisdiction, regulatory or administrative agency or commission or other
governmental authority or instrumentality, domestic or foreign or supranational
(each, a “Governmental Authority”). The Owned Shares are not subject to any
agreement, including any voting agreement, stockholders agreement, irrevocable
proxy or voting trust (other than the Stockholders Agreement, dated as of
November 18, 1993, by and between the Company and JUSCO (U.S.A.), Inc. (the
“Stockholders Agreement”)).
          4.5 No Conflicts. The execution, delivery and performance by each of A
(USA) and A of this Agreement will not (a) contravene, conflict with, or result
in any violation or breach of any provision of the Organizational Documents of A
(USA) or A, or (b) contravene, conflict with, or result in a violation or breach
of any provision of any applicable law or any contract to which either A
(USA) or A is a party or by which any of the assets or properties of either A
(USA) or A is bound, except, in the case of this clause (b), any such
contraventions, conflicts, violations or breaches, that, individually or in the
aggregate, would not reasonably be expected to impair the ability of Stockholder
to perform its obligations under this Agreement or consummate the transactions
contemplated by this Agreement.
     5. Representations and Warranties of the Company. The Company hereby
represents and warrants to Stockholder as follows:
          5.1 Power; Due Authorization; Binding Agreement. The Company is a
corporation duly organized, validly existing and in good standing under the laws
of the State of Delaware. The Company has full corporate power and authority to
execute and deliver this Agreement, to perform its obligations under this
Agreement, and to consummate the transactions contemplated by this Agreement.
The execution and delivery of this Agreement and the consummation by the Company
of the transactions contemplated by this Agreement have been duly and validly
authorized by all necessary corporate action on the part of the Company. This
Agreement has been duly and validly executed and delivered by the Company and
assuming due execution by the other parties hereto constitutes a valid and
binding obligation of the Company, enforceable against the Company in accordance
with its terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, moratorium and other similar laws affecting the
rights of creditors generally, or by principles governing the availability of
equitable remedies.
          5.2 No Consents. Except as otherwise set forth in the Merger Agreement
or the Company Disclosure Schedule, the execution and delivery of this Agreement
by the Company does not, and the performance of the terms of this Agreement by
the Company will not, require the Company to obtain any Consent under any law or
any contract to which the Company is a party or by which any of its assets or
properties is bound or make or file any Filings with any Governmental Authority
except for any such Consents the failure of which to have been obtained, and
such other Filings the failure of which to have been made, individually or in
the aggregate, have not had and would not reasonably be expected to have a
material adverse effect on the ability of the Company to consummate the
transactions contemplated by this Agreement.

-6-



--------------------------------------------------------------------------------



 



          5.3 No Conflicts. Except as otherwise set forth in the Merger
Agreement or the Company Disclosure Schedule, the execution, delivery and
performance by the Company of this Agreement will not (a) contravene, conflict
with, or result in any violation or breach of any provision of the
Organizational Documents of the Company, or (b) contravene, conflict with, or
result in a violation or breach of any provision of any applicable law or any
contract to which the Company is a party or by which any of its assets or
properties is bound, except, in the case of this clause (b), as has not had and
would not reasonably be expected to have, individually or in the aggregate, a
material adverse effect on the ability of the Company to consummate the
transactions contemplated by this Agreement.
     6. Representations and Warranties of BPW. BPW hereby represents and
warrants to Stockholder as follows:
          6.1 Power; Due Authorization; Binding Agreement. BPW is a corporation
duly organized, validly existing and in good standing under the laws of the
State of Delaware. BPW has full corporate power and authority to execute and
deliver this Agreement, to perform its obligations under this Agreement, and to
consummate the transactions contemplated by this Agreement. The execution and
delivery of this Agreement and the consummation by BPW of the transactions
contemplated by this Agreement have been duly and validly authorized by all
necessary corporate action on the part of BPW. This Agreement has been duly and
validly executed and delivered by BPW and assuming due execution by the other
parties hereto constitutes a valid and binding obligation of BPW, enforceable
against BPW in accordance with its terms, except as such enforceability may be
limited by bankruptcy, insolvency, reorganization, moratorium and other similar
laws affecting the rights of creditors generally, or by principles governing the
availability of equitable remedies.
          6.2 No Consents. Except as otherwise set forth in the Merger Agreement
or the BPW Disclosure Schedule, the execution and delivery of this Agreement by
BPW does not, and the performance of the terms of this Agreement by BPW will
not, require BPW to obtain any Consent under any law or any contract to which
BPW is a party or by which any of its assets or properties is bound or make or
file any Filings with any Governmental Authority except for any such Consents
the failure of which to have been obtained, and such other Filings the failure
of which to have been made, individually or in the aggregate, have not had and
would not reasonably be expected to have a material adverse effect on the
ability of BPW to consummate the transactions contemplated by this Agreement.
          6.3 No Conflicts. Except as otherwise set forth in the Merger
Agreement or the BPW Disclosure Schedule, the execution, delivery and
performance by BPW of this Agreement will not (a) contravene, conflict with, or
result in any violation or breach of any provision of the Organizational
Documents of BPW, or (b) contravene, conflict with, or result in a violation or
breach of any provision of any applicable law or any contract to which BPW is a
party or by which any of its assets or properties is bound, except, in the case
of this clause (b), as has not had and would not reasonably be expected to have,
individually or in the aggregate, a material adverse effect on the ability of
BPW to consummate the transactions contemplated by this Agreement.

-7-



--------------------------------------------------------------------------------



 



     7. Certain Covenants of Stockholder. The Stockholder hereby covenants and
agrees with the Company and BPW as follows:
          7.1 Committee Authority. Stockholder hereby agrees that until the
Expiration Date, Stockholder shall not, directly or indirectly, and shall cause
its Subsidiaries and agents (including, subject to the requirements of
applicable law, its representatives and designees on the Company Board) not to,
take, or permit to be taken, any action with the purpose or effect of revoking,
rescinding or limiting in any manner the Audit Committee authority referred to
in Section 3.2(b) of the Merger Agreement.
          7.2 Restriction on Transfer. Except as contemplated by this Agreement,
from the date of this Agreement and until the Expiration Date, Stockholder shall
not, directly or indirectly, Transfer any of the Owned Shares. Stockholder
hereby further represents, covenants and agrees that, except for this Agreement,
Stockholder (a) has not entered into, and shall not enter into at any time while
this Agreement remains in effect, any voting agreement or voting trust with
respect to the Owned Shares other than the Stockholders Agreement, (b) except as
contemplated by this Agreement, has not granted, and shall not grant at any time
while this Agreement remains in effect, a proxy, consent or power of attorney
with respect to the Owned Shares, (c) has not taken and shall not take any
action that would make any representation or warranty of Stockholder contained
herein untrue or incorrect or have the effect of preventing or disabling
Stockholder from performing any of its obligations under this Agreement, and
(d) has not committed or agreed, and shall not commit or agree, to take any of
the foregoing actions. As used in this Agreement, the term “Transfer” means,
with respect to any security, the direct or indirect assignment, sale, transfer,
tender, pledge, hypothecation, or the grant, creation or sufferage of a lien or
Encumbrance in or upon, or the gift, placement in trust, or the constructive
sale or other disposition of such security (including transfers by testamentary
or intestate succession or otherwise by operation of law) or any right, title or
interest therein (including any right or power to vote to which the holder
thereof may be entitled, whether such right or power is granted by proxy or
otherwise), or the record or beneficial ownership thereof, the offer to make
such a sale, transfer, constructive sale or other disposition, and each
agreement, arrangement or understanding, whether or not in writing, to effect
any of the foregoing. The term “constructive sale” means a short sale with
respect to such security, entering into or acquiring an offsetting derivative
contract with respect to such security, entering into or acquiring a futures or
forward contract to deliver such security or entering into any other hedging or
other derivative transaction that has the effect of materially changing the
economic benefits and risks of ownership.
          7.3 Additional Shares.  If, after the date hereof, Stockholder
acquires beneficial or record ownership of any additional shares of Common Stock
(any such shares, “Additional Shares”), including upon exercise of any option,
warrant or right to acquire shares of Common Stock or through any stock dividend
or stock split, the provisions of this Agreement applicable to the Owned Shares
shall thereafter be applicable to such Additional Shares as if such Additional
Shares had been Owned Shares as of the date hereof. The provisions of the
immediately preceding sentence shall be effective with respect to Additional
Shares without action by any person or entity immediately upon the acquisition
by Stockholder of beneficial or record ownership of such Additional Shares.

-8-



--------------------------------------------------------------------------------



 



          7.4 Documentation and Information. Stockholder consents to and
authorizes the publication and disclosure by the Company and BPW of its identity
and the nature of Stockholder’s commitments, arrangements and understandings
under this Agreement, in any press release or any other disclosure document
required in connection with the Merger, the Warrant Exchange Offer or any of the
other transactions contemplated by the Merger Agreement and the Ancillary
Agreements. Subject to the terms and conditions hereof, to the extent reasonably
requested by the Company or BPW, Stockholder shall cooperate in the preparation
of such disclosure documents and in providing such information regarding
Stockholder and its affiliates as may be required to be included in such
disclosure documents.
          7.5 Further Assurances. From time to time at the request of BPW or the
Company, Stockholder and Affiliates shall execute and deliver such additional
documents and take all such further action as may be reasonably necessary to
consummate and make effective the transactions contemplated by this Agreement.
          7.6 Stockholders Agreement. Stockholder and the Company each agree
that, effective upon the Owned Shares Closing, the Stockholders Agreement shall
terminate and shall cease to be of any further force and effect and no party
thereto will thereafter have any rights or obligations thereunder.
          7.7 Company Board. At or prior to the Owned Shares Closing,
Stockholder will deliver to the Company letters of resignation from each of
Tsutomu Kajita, Motoya Okada, Yoshihiro Sano and Isao Tsuruta, resigning from
the Company Board.
          7.8 Waiver of Appraisal Rights. Stockholder hereby waives any rights
of appraisal or rights to dissent from the Merger that it may have under
applicable law.
          7.9 Trust Waiver. Stockholder hereby acknowledges that BPW is a
recently organized blank check company formed for the purpose of engaging in a
acquiring one or more businesses or assets (a “Transaction”). Stockholder
further acknowledges that BPW’s sole assets consist of the cash proceeds of the
initial public offering of BPW (the “IPO”) and private placements of its
securities, and that substantially all of those proceeds have been deposited in
a trust account with a third party (the “Trust Account”) for the benefit of BPW,
certain of its stockholders and the underwriters of its IPO. The monies in the
Trust Account may be disbursed only (i) to BPW in limited amounts from time to
time (and in no event more than $4,500,000 in total) in order to permit BPW to
pay its operating expenses; (ii) if BPW completes a Transaction, to certain
dissenting public stockholders, to the underwriters in the amount of
underwriting discounts and commissions they earned in the IPO but whose payment
they have deferred, and then to BPW; and (iii) if BPW fails to complete a
Transaction within the allotted time period and liquidates, subject to the terms
of the agreement governing the Trust Account, to BPW in limited amounts to
permit BPW to pay the costs and expenses of its liquidation and dissolution, and
then to BPW’s public stockholders (as such term is defined in the agreement
governing the Trust Account). For and in consideration of BPW’s agreement to
enter into this Agreement, the Merger Agreement and the other Ancillary
Agreements, A (USA), A and each of their respective stockholders hereby waive
any right, title, interest or claim of any kind it has or may have in the future
in or to any monies in the Trust Account and agree not to seek recourse (whether
directly or indirectly) against the Trust Account or any funds distributed
therefrom (except amounts released to BPW as described in clause (i) above) as a
result of, or arising out of, any claims against BPW or otherwise arising under
this Agreement or otherwise.

-9-



--------------------------------------------------------------------------------



 



          7.10 Indemnification and Insurance.
          (a) From and after the Effective Time, the Company shall provide
exculpation and indemnification for each Person who is now or has been at any
time prior to the date hereof or who becomes prior to the Effective Time, an
officer, or director of the Company, (the “Indemnified Parties”) which is at
least as favorable to such persons as the exculpation and indemnification
provided to the Indemnified Parties by the Company immediately prior to the
Effective Time in their respective Organizational Documents, as in effect on the
date hereof; provided, that such exculpation and indemnification covers actions
on or prior to the Effective Time, including all transactions contemplated by
this Agreement, the Merger Agreement, and the Ancillary Agreement.
          (b) In addition to the rights provided in Section 7.10(a), in the
event of any threatened or actual claim, action, suit, proceeding or
investigation, whether civil, criminal or administrative, including any action
by or on behalf of any or all security holders of the Company or BPW, or any
Subsidiary of the Company, or by or in the right of the Company or BPW, or any
Subsidiary of the Company, or any claim, action, suit, proceeding or
investigation (collectively, for this Section 7.10, “Claims”) in which any
Indemnified Party is, or is threatened to be, made a party based in whole or in
part on, or arising in whole or in part out of, or pertaining to (i) the fact
that he is or was an officer or director of the Company or any action or
omission or alleged action or omission by such Person in his capacity as an
officer or director, or (ii) this Agreement, the Merger Agreement, and the
Ancillary Agreements and the transactions contemplated hereby, whether in any
case asserted or arising before or after the Effective Time, the Company and the
Surviving Company (the “Indemnifying Parties”) shall from and after the
Effective Time jointly and severally indemnify and hold harmless the Indemnified
Parties from and against any losses, claims, liabilities, expenses (including
reasonable attorneys’ fees and expenses), judgments, fines or amounts paid in
settlement arising out of or relating to any such Claims. The Company, the
Surviving Company and the Indemnified Parties hereby agree to use their
reasonable best efforts to cooperate in the defense of such Claims. In
connection with any such Claim, the Indemnified Parties shall have the right to
select and retain one counsel, at the cost of the Indemnifying Parties, subject
to the consent of the Indemnifying Parties (which consent shall not be
unreasonably withheld or delayed) and more than one counsel if, in the opinion
of such counsel, the interests of such Indemnified Parties with respect to such
Claim diverge or could be reasonably expected to diverge. In addition, after the
Effective Time, in the event of any such threatened or actual Claim, the
Indemnifying Parties shall promptly pay and advance reasonable expenses and
costs incurred by each Indemnified Person as they become due and payable in
advance of the final disposition of the Claim to the fullest extent and in the
manner permitted by law. Notwithstanding the foregoing, the Indemnifying Parties
shall not be obligated to advance any expenses or costs prior to receipt of an
undertaking by or on behalf of the Indemnified Party, such undertaking to be
accepted without regard to the creditworthiness of the Indemnified Party, to
repay any expenses advanced if it shall ultimately be determined that the
Indemnified Party is not entitled to be indemnified against such expense.
Notwithstanding anything to the contrary set forth in this Agreement, the
Indemnifying Parties (i) shall not be liable for any settlement effected without
their prior written consent (which consent shall not be

-10-



--------------------------------------------------------------------------------



 



unreasonably withheld or delayed), and (ii) shall not have any obligation
hereunder to any Indemnified Party to the extent that a court of competent
jurisdiction shall determine in a final and non-appealable order that such
indemnification is prohibited by applicable law. In the event of a final and
non-appealable determination by a court that any payment of expenses is
prohibited by applicable law, the Indemnified Party shall promptly refund to the
Indemnifying Parties the amount of all such expenses theretofore advanced
pursuant hereto. Any Indemnified Party wishing to claim indemnification under
this Section 7.10, upon learning of any such Claim, shall promptly notify the
Indemnifying Parties of such Claim and the relevant facts and circumstances with
respect thereto; provided, however, that the failure to provide such notice
shall not affect the obligations of the Indemnifying Parties except to the
extent such failure to notify actually prejudices the Indemnifying Parties’
ability to defend such Claim.
          (c) For six (6) years after the Effective Time, the Company shall, or
shall cause the Surviving Company to, maintain in effect the Company’s current
directors’ and officers’ liability insurance covering acts or omissions
occurring prior to the Effective Time with respect to those persons who are
currently covered by the Company’s directors’ and officers’ liability insurance
policy, on terms with respect to such coverage and amount no less favorable in
the aggregate to the Company’s directors and officers, as the case may be,
currently covered by such insurance than those of such policy in effect on the
date of this Agreement (provided, that the Company may substitute therefor
policies of at least the same coverage containing terms and conditions which are
no less advantageous); provided that, in satisfying such obligation, none of the
Company or any of its Subsidiaries shall be obligated to pay premiums per annum
in excess of 300% of the aggregate amount per annum that the Company paid for
such coverage in its last full fiscal year prior to the date hereof; provided,
further that, in the event that the aggregate premiums for maintaining such
insurance for the benefit of the persons currently covered by the Company’s
officers and directors insurance policy under this Section 7.10(c) are in excess
of 300% of the aggregate amount per annum, then the Company shall only be
obligated to maintain such insurance coverage as is reasonably available for
such amount.
          (d) This Section 7.10 is intended for the irrevocable benefit of, and
to grant third-party rights to, the Indemnified Parties and their successors,
assigns and heirs and shall be binding on all successors and assigns of the
Company, including the Surviving Company. Each of the Indemnified Parties shall
be entitled to enforce the covenants contained in this Section 7.10 and the
Company acknowledges and agrees that each Indemnified Party would suffer
irreparable harm and that no adequate remedy at law exists for a breach of such
covenants and such Indemnified Party shall be entitled to injunctive relief and
specific performance in the event of any breach of any provision in this
Section 7.10.
     8. Conditions Precedent to the Stock Repurchase and Debt Repayment.  
          8.1 The obligations of the Company to consummate the Stock Repurchase
and the Debt Repayment shall be subject to the satisfaction of the following
conditions:
          (a) the representations and warranties of Stockholder in this
Agreement shall be true and correct in all material respects as of the date
hereof and on and as of the date of the Owned Shares Closing;

-11-



--------------------------------------------------------------------------------



 



          (b) Stockholder shall have complied in all material respects with the
agreements on its part to be performed under this Agreement at or prior to the
date of the Owned Shares Closing;
          (c) the Company and/or its Subsidiaries shall obtained the Financing;
          (d) the Company shall have received (or is receiving substantially
simultaneously with the consummation of the Debt Repayment) the Payoff Letters.
          (e) the Closing shall have been consummated (or is being consummated
substantially simultaneously with the consummation of the date of the Owned
Shares Closing and the Repayment Closing) in accordance with the terms and
conditions of the Merger Agreement.
          8.2 The obligations of Stockholder to consummate the Stock Repurchase
and the Debt Repayment shall be subject to the satisfaction of the following
condition:
          (a)  the representations and warranties of the Company and BPW in this
Agreement shall be true and correct in all material respects as of the date
hereof and on and as of the date of the Owned Shares Closing.
          8.3 The obligations of Stockholder to consummate the Stock Repurchase
is further subject to consummation of the Repayment in Full.
     9. Miscellaneous.
          9.1 Termination of this Agreement. This Agreement shall remain in
effect until the earliest to occur of (a) the amendment or waiver of any
provision of the Merger Agreement in a manner that is adverse in any material
respect to Stockholder, or the amendment of the Exchange Ratio, in each case
taken without the prior consent of Stockholder, (b) the consummation of each of
the Owned Shares Closing and the Repayment Closing and, (c) the termination of
the Merger Agreement in accordance with its terms and (d) April 17, 2010 (such
earliest date, the “Expiration Date”); provided that the provisions of
Sections 7.9, 7.10 and this Article IX of this Agreement shall survive any
termination of this Agreement indefinitely. Nothing in this Section 9.1 and no
termination of this Agreement shall relieve any party hereto from any liability
or damages incurred or suffered by a party, to the extent such liabilities or
damages were the result of fraud or willful breach by another party of any of
its representations, warranties, covenants or other agreements set forth in this
Agreement.
          9.2 Entire Agreement; No Third Party Beneficiaries. This Agreement
and, to the extent referenced herein, the Merger Agreement, together with the
several agreements and other documents and instruments referred to herein or
therein or annexed hereto or thereto, embody the complete agreement and
understanding among the parties hereto with respect to the subject matter hereof
and supersede and preempt any prior understandings, agreements or
representations by or among the parties, written and oral, that may have related
to the subject matter hereof in any way. Other than the Indemnified Parties,
this Agreement is not intended to confer upon any person not a party to this
Agreement any rights or remedies hereunder; provided however, that BPW may rely
upon Section 7.9.

-12-



--------------------------------------------------------------------------------



 



          9.3 Amendments. This Agreement may not be modified, amended, altered
or supplemented, except upon the execution and delivery of a written agreement
executed by each of the parties to this Agreement.
          9.4 Notices. All notices, requests, claims, demands and other
communications hereunder shall be in writing and shall be given (and shall be
deemed to have been duly given upon receipt) by delivery in person, to the
respective parties at the following addresses (or at such other address for a
party as shall be specified by like notice):
If to BPW:
BPW Acquisition Corp.
767 Fifth Avenue
New York, New York 10153
Attention: Arjay Jensen
Fax No.: (212) 287-3201
with a copy to (which copy shall not constitute notice):
Wachtell, Lipton, Rosen & Katz
51 West 52nd Street
New York, New York 10019
Attention: Matthew M. Guest, Esq.
Fax No.: (212) 403-2000
Akin Gump Strauss Hauer & Feld LLP
One Bryant Park
New York, New York 10036
Attention: Bruce S. Mendelsohn, Esq.
                 Mark Zvonkovic, Esq.
Fax No.: (212) 872-1002
If to the Company:
The Talbots, Inc.
One Talbots Drive
Hingham, Massachusetts 02043
Attention: General Counsel
Fax No.: (914) 934-9136
with a copy to (which copy shall not constitute notice):
Dewey & LeBoeuf LLP
1301 Avenue of the Americas
New York, New York 10019
Attention: Morton A. Pierce, Esq.
                  Ivan Presant, Esq.
Fax No.: (212) 259-6333

-13-



--------------------------------------------------------------------------------



 



If to Stockholder:
AEON CO., LTD.
5-1, 1-chome, Nakase
Mihama-ku, Chiba-shi
Chiba, 261-8515 Japan
Telephone: +81 4 3212-6089
FAX: +81 4 3212-6813
EMAIL:  h_wakabaya@aeon.biz
Attention:  International Division
with a copy (which shall not constitute notice) to:
Skadden, Arps, Slate, Meagher & Flom LLP
Tokyo-to Minato-ku Roppongi 1-6-1
Japan 106-6021
Telephone: +81 3 3658-2600
FAX: +81 3 3658-2626
EMAIL: mitsuhiro.kamiya@skadden.com
Attention: Mitsuhiro Kamiya, Esq.
          9.5 Governing Law; Consent to Jurisdiction; Waiver of Jury Trial.
          (a) This Agreement shall be governed by and construed in accordance
with, the laws of the State of Delaware without regard, to the fullest extent
permitted by law, to the conflicts of laws provisions thereof which might result
in the application of the laws of any other jurisdiction.
          (b) Each party irrevocably submits to the exclusive jurisdiction of
(i) the state courts of the State of Delaware and (ii) the United States
District Court for the State of Delaware for the purposes of any suit, action or
other proceeding arising out of or relating to this Agreement, any documents
referred to in this Agreement or any transaction contemplated hereby or thereby.
Each party agrees to commence any action, suit or proceeding relating hereto
only in either such court. Each party irrevocably and unconditionally waives any
objection to the laying of venue of any action, suit or proceeding arising out
of this Agreement, any documents referred to in this Agreement or any
transaction contemplated hereby or thereby in (A) the state court of the State
of Delaware, or (B) the United States District Court for the State of Delaware,
and hereby further irrevocably and unconditionally waives and agrees not to
plead or claim in any such court that any such action, suit or proceeding
brought in any such court has been brought in an inconvenient forum. Each party
further irrevocably consents to the service of process out of any of the
aforementioned courts in any such suit, action or other proceeding by the
mailing of copies thereof by mail to such party at its address set forth in this
Agreement, such service of process to be effective upon acknowledgment of
receipt of such registered mail; provided that nothing in this Section 9.5 shall
affect the right of any party to serve legal process in any other manner
permitted by law. The consent to jurisdiction set forth in this Section 9.5
shall not constitute a general consent to service of process in the State of
Delaware and shall have no

-14-



--------------------------------------------------------------------------------



 



effect for any purpose except as provided in this Section 9.5. The parties agree
that a final judgment in any such suit, action or proceeding shall be conclusive
and may be enforced in other jurisdictions by suit on the judgment or in any
other manner provided by law.
          (c) Each of the parties hereto hereby irrevocably and unconditionally
waives any right it may have to trial by jury in connection with any litigation
arising out of or relating to this Agreement, any documents referred to in this
Agreement or any transaction contemplated hereby or thereby.
          9.6 Specific Performance. Each of the parties hereto acknowledges and
agrees that the other parties would be irreparably damaged in the event any of
the provisions of this Agreement were not performed in accordance with their
specific terms or were otherwise breached. Accordingly, each of the parties
agrees that they each shall be entitled to an injunction or injunctions to
prevent breaches of the provisions of this Agreement and to enforce specifically
this Agreement and the terms and conditions hereof in any Action instituted in
any court of the United States or any state having competent jurisdiction, in
addition to any other remedy to which such party may be entitled, at law or in
equity.
          9.7 No Assignment. Neither this Agreement nor any of the rights,
interests or obligations hereunder shall be assigned, in whole or in part, by
any of the parties without the prior written consent of the other party. Subject
to the preceding sentence, this Agreement shall be binding upon, inure to the
benefit of, and be enforceable by, the parties hereto and their respective
successors and permitted assigns. Any purported assignment not permitted under
this Section 9.7 shall be null and void.
          9.8 Counterparts. This Agreement may be executed and delivered
(including by facsimile transmission) in one or more counterparts, and by the
different parties hereto in separate counterparts, each of which when executed
and delivered shall be deemed to be an original but all of which taken together
shall constitute one and the same agreement.
          9.9 Interpretation.
          (a) Unless the context of this Agreement clearly requires otherwise,
(a) references to the plural include the singular, the singular the plural, the
part the whole, (b) references to any gender include all genders, (c)
“including” has the inclusive meaning frequently identified with the phrase “but
not limited to” and “without limitation” and (d) references to “hereunder” or
“herein” relate to this Agreement. Section, subsection, Schedule, Appendix and
Exhibit references are to this Agreement unless otherwise specified. Capitalized
terms set forth in the Exhibits, Appendices and Schedules attached hereto shall
have the same meanings as set forth in this Agreement, unless defined otherwise
in such Exhibit, Appendix or Schedule.
          (b) This Agreement shall be construed without regard to any
presumption or rule requiring construction or interpretation against the party
drafting or causing this Agreement to be drafted.
          9.10 Severability. If any term or other provision of this Agreement is
invalid, illegal or incapable of being enforced by any rule of law or public
policy, all other conditions and

-15-



--------------------------------------------------------------------------------



 



provisions of this Agreement shall nevertheless remain in full force and effect
so long as the major economic or legal substance of this Agreement is not
affected in any manner materially adverse to any party. Upon such determination
that any term or other provision is invalid, illegal or incapable of being
enforced, the parties hereto shall negotiate in good faith to modify this
Agreement so as to effect the original intent of the parties as closely as
possible in a mutually acceptable manner in order that the transactions
contemplated by this Agreement be consummated as originally contemplated to the
fullest extent possible.
          9.11 Stockholder Capacity. Stockholder is entering into this Agreement
only in its capacity as a stockholder of the Company, and nothing herein shall
prevent any Representative of Stockholder from discharging his or her fiduciary
duties as a member of the Company Board.
          9.12 Expenses. Except as otherwise provided in the Merger Agreement,
all Expenses incurred in connection with this Agreement and the transactions
contemplated hereby shall be paid by the party incurring such Expenses.
          9.13 Several Liability. The Company shall not be responsible to BPW
for a breach by Stockholder hereunder and Stockholder shall not be responsible
to BPW for a breach by the Company hereunder.
[REST OF PAGE INTENTIONALLY LEFT BLANK]

-16-



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused this Agreement to
be duly executed as of the day and year first above written.

            THE TALBOTS, INC.
      By:   /s/ Michael Scarpa         Michael Scarpa        Chief Operating
Officer, Chief Financial
Officer and Treasurer        BPW ACQUISITION CORP.
      By:   /s/ Gary S. Barancik         Gary S. Barancik        Chief Executive
Officer        AEON (U.S.A.), INC.
      By:   /s/ Tsutomu Kajita         Tsutomu Kajita        President       
AEON CO., LTD.
      By:                        

